FORET, Judge.
This is a personal injury action filed by Faron Ashmore against Lonnie Price and his liability insurer, State Farm Mutual Automobile Insurance Company. The trial court rendered judgment in favor of defendants, dismissing all of plaintiffs demands, and plaintiff has appealed.
FACTS
The accident in question occurred on August 5, 1986, as plaintiff was backing his Ford pickup truck out of a parking slot located in the King’s Country Shopping (enter in Pineville, Louisiana. Defendant’s vehicle had just made a left turn in the shopping center parking lot and was proceeding north in search of a parking slot when his vehicle struck plaintiff's truck which had just emerged from the second parking slot located to defendant’s left (see sketch attached).
The witnesses’ testimony is conflicting as to the direction of plaintiffs truck (as he backed out of the parking slot) as well as the point of impact (in plaintiff or defendant’s travel lane). The trial court stated that he found the testimony of plaintiff’s witnesses conflicting and therefore, unbelievable. Conversely, he found the testimony of Mr. and Mrs. Price, indicating that plaintiff suddenly and unexpectedly pulled out in front of defendant’s vehicle resulting in a collision in defendant’s lane of traffic, to be credible. We find no manifest error in the trial court’s finding of fact and therefore, affirm the judgment of the trial court.
Costs of this appeal are assessed to plaintiff, Faron P. Ashmore.
AFFIRMED.
*203[[Image here]]